DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3, 13-14 and 26 objected to because of the following informalities:  
Claim 1, ln. 6 should read ---for storage of the retractable drain---
Claim 3, ln. 4 should read ---inhibit drainage of the stomal output---
Claim 13, ln. 4 should read ---when the retractable drain---
Claim 14, ln. 2 should read ---an outlet end of the retractable drain---
Claim 14, ln. 3 should read ---the first fastener element is arranged between the outlet end of the retractable drain---
Claim 14, ln. 4 should read ---the push element and the retractable drain when the retractable drain is---
Claim 26, ln. 2 should read ---such that the retractable drain---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 17, 24, 31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the lower end of the retractable drain" in ln. 2-3. There is insufficient antecedent basis for this limitation in the claim.	Claim 14 recites the limitation "the proximal limit" in ln. 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the “proximal limit” of claim 14 will be interpreted as “the upper limit” previously recited in claim 11 from which claim 14 depends.
Claim 17 recites the limitation "the outer face of a main body of the inner wall" in ln. 2 and “the outer face of a main body of the outer wall” in ln. 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the depth direction" in ln. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the step" in ln. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the steps" in ln. 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 13-15, 17, 20, 24, 26-27, 30-31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtermann (Pub. No.: US 2005/0159717 A1).
	Regarding claim 1, Holtermann discloses (fig. 1-9) an ostomy appliance (bag 1) comprising:
	Inner and outer walls (films 11, 12) of flexible sheet material joined together to define a cavity for containing a stomal output (¶ 0038, ln. 1-3), the inner wall comprising an inlet for receiving the stomal output into the cavity (¶ 0037);
	A retractable drain (discharge channel 20) being slidably movable between an extended configuration for draining the stomal output from the cavity (¶ 0040, ln. 10-14, fig. 8-9) and a retracted configuration for storage of the drain (¶ 0046, ln. 1-4, fig. 1-2); and
	A guide panel (tongue 35) arranged on the inner wall or the outer wall (see fig. 7), thereby defining a channel for receiving the retractable drain (see fig. 3 channel characterized by tongue 35, ¶ 0040, ln. 1-6). 
	Regarding claim 2, Holtermann discloses (fig. 3) wherein the channel has a 
	Regarding claim 3, Holtermann discloses (fig. 1-9) wherein in the retracted position the retractable drain comprises a generally Z-shaped form having a first fold (36a) and a second fold (36b) (¶ 0046, ln. 1-4), the first fold and the second fold being arranged across the retractable drain such that the first and second folds inhibit drainage of stomal output through the retractable drain (¶ 0046, ln. 1-4). 
	Regarding claim 4, Holtermann discloses (fig. 1-9) wherein the first fold is arranged across an outlet (drainage orifice 25) and the second fold is arranged such that in the retracted configuration, a distal end of the retractable drain is arranged adjacent to the first fold (see fig. 3). 
	Regarding claim 9, Holtermann discloses (fig. 1-9) a push element (stiffening member 40) attached to an intermediate portion of the retractable drain (¶ 0042, ln. 1-2), the push element being configured to drive at least a portion of the retractable drain into the channel to slide the retractable drain into the retracted configuration (¶ 0042, ln. 1-5, 10-15, ¶ 0043, ln. 1-4, ¶ 0045, ln. 1-7).
	Regarding claim 10, Holtermann discloses (fig. 1-9) wherein the push element is at least partially formed from a rigid material having rigidity than the flexible sheet material (¶ 0042, ln. 5-10); and optionally wherein the push element comprises an elongate strip of the rigid material (¶ 0042, ln. 1-10). 
	Regarding claim 11, Holtermann discloses (fig. 1-9) wherein an attachment is provided between the push element and the retractable drain (in the closed, folded 
	Regarding claim 13, Holtermann discloses (fig. 1-9) wherein an upper end of the push element extends upwards from the attachment from the lower end of the retractable drain (see fig. 3), and wherein the upper end is at least partially still received within the channel when the drain is in the extended configuration (see fig. 9, push element is received within channel characterized by handling tongue 35). 
	Regarding claim 14, Holstermann discloses (fig. 1-9) a first fastener element (first opening/closing means 32 comprising male part 33 and female part 34 ¶ 0040, ln. 6-16) for fastening an outlet of the drain (discharge channel 25) in a closed position (¶ 0040, ln. 1-16), wherein the first fastener is arranged between the outlet end of the drain and the proximal limit of the attachment between the push element and the drain when the drain is in the extended configuration (see fig. 8-9, ¶ 0040, ln. 6-16). 
	Regarding claim 15, Holstermann discloses (fig. 1-9) wherein the push element extends across substantially all of a width of the retractable drain (¶ 0042, ln. 4-5), such that the push element is slidably received within the channel along a direction aligned with an elongate axis of the retractable drain in the extended configuration (see fig. 3, ¶ 0046- ¶ 0047); wherein a lower portion of the guide panel extends downward from the push element (see fig. 9), the lower portion of the guide panel being attached to an 
	Regarding claim 17, Holtermann discloses (fig. 1-9) wherein the guide panel is arranged on the outer face of the main body portion of the inner wall (¶ 0042, ln. 1-5, see fig. 7). 
	Regarding claim 20, Holtermann discloses (fig. 1-9) wherein the guide is attached by welds or adhesive (¶ 0041, ln. 4-5, ¶ 0050, ln. 2) to form edges of the channel (see fig. 3), thereby providing a guide for the push element (see fig. 3, push element is disposed within channel and therefore guide panel provides guide for push element). 
	Regarding claim 24, Holtermann discloses (fig. 1-9) wherein the channel has a depth configured such that the retractable drain is a tight sliding fit in the depth direction when the retractable drain is in the retracted configuration (see fig. 3). 
	Regarding claim 26, Holtermann discloses (fig. 1-9) wherein the channel is configured such that the drain can be slidably received in the channel (see fig. 3, ¶ 0040). 
	Regarding claim 27, Holtermann discloses (fig. 1-9) wherein the channel overlies the cavity (see fig. 3) such that in the retracted configuration substantially all of the retractable drain overlies the cavity (see fig. 3). 
claim 30, Holtermann discloses (fig. 1-9) wherein the channel is aligned with the retractable drain such that the retractable drain can be slidably retracted into the channel (see fig. 6) such that the retractable drain can be slidably retracted into the channel (¶ 0040).
	Regarding claim 31, Holtermann discloses (fig. 1-9) a method of storing a retractable drain (discharge channel 20) of an ostomy appliance (bag 1) comprising the step of sliding the retractable drain into a channel arranged between a guide panel (device 30) and an inner wall (film 11) of the ostomy appliance (see fig. 3, ¶ 0040). 
  	Regarding claim 34, Holtermann discloses (fig. 1-9) a method of storing a retractable drain (discharge channel 20) of an ostomy appliance (bag 1) comprising the steps of:
	Pushing a push element (stiffening member 40) arranged on the retractable drain (¶ 0042, ln. 1-5) to drive at least a portion of the retractable drain to drive at least a portion of the retractable drain into a channel arranged between a guide panel (device 30) and an inner wall (film 11) of the ostomy appliance (see fig. 3). 

	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 28 are  rejected under 35 U.S.C. 103 as being unpatentable over Holtermann, as applied to claims 1 and 26 above, and further in view of Murray (Pub. No.: US 2011/0028924 A1).
	Regarding claim 23, Holtermann discloses (fig. 1-9) wherein the channel has a constant width along a majority of a length of the channel (see fig. 4). 
	Holtermann fails to disclose the constant width being marginally wider than a width of the retractable drain. 
	Murray teaches (fig. 1-4) an ostomy appliance (pouch 10) in the same field of endeavor comprising a guide panel (flap 41) defining a channel for receiving a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the channel of Holstermann such that it is wider than a width of the retractable drain, as taught by Murray in order to completely and discretely conceal the retractable drain in the closed configuration (Murray ¶ 0003, ln. 1-3, ¶ 0010, ln. 1-3). 
	Regarding claim 28, Holstermann fails to disclose a comfort layer overlying at least a portion of the inner wall and/or the outer wall, wherein the ostomy appliance comprises an opening arranged adjacent to a lower portion of the comfort layer through which the retractable drain is moveable between the extended configuration and the retracted configuration and wherein the guide panel is arranged between the inner wall or the outer wall and the comfort layer.  
	Murray teaches (fig. 1-2) an ostomy appliance (pouch 10) in the same field of endeavor comprising a comfort layer (30) overlying at least a portion of an inner wall (rear wall 14) (¶ 0048, ln. 1-3), wherein the ostomy appliance comprises an opening (see opening formed by flaps 41, 42 ¶ 0043, ln. 4-5) arranged adjacent to a lower portion of the comfort layer (see fig. 2, ¶ 0048, ln. 12-15) through which the retractable drain is movable between an extended configuration and a retracted configuration (¶ 0043, ln. 1-3, ¶ 0044, ln. 1-5) and wherein the guide panel (flap 42) is arranged between the inner wall and the comfort layer (see fig. 2, ¶ 0048, ln. 1-3, 12-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ostomy appliance of Holstermann such . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mattson (US Pat. No.: 4,233,977) teaches an ostomy appliance comprising a channel that receives a retractable drain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781